Citation Nr: 1717269	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-42 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 21, 2008, and in excess of 20 percent thereafter for left foot calcaneal spur.


REPRESENTATION

Veteran represented by: Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for the Veteran's left foot calcaneal spur.

During the course of the appeal, in an May 2009 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 20 percent for the Veteran's left foot disability, effective November 14, 2008. Thereafter, in an October 2009 rating decision, the AOJ found that there was clear and unmistakable error in its prior decision and determined that the effective date for the award of the 20 percent rating should be May 21, 2008. Furthermore, by way of an October 2010 rating decision, the AOJ granted the Veteran's claim for entitlement to individual unemployability based on his service-connected disabilities, to include his left foot disability, effective November 14, 2008.

In December 2012, the Board remanded the issue on appeal for additional development. At such time, the Board also remanded the Veteran's claims of entitlement to increased ratings for posttraumatic stress disorder (PTSD), a right hip disability, a right shoulder disability, a right foot disability, and a left knee disability; service connection for headaches, hypertension, and a low back disorder; earlier effective dates for the award of a 10 percent rating for a right foot disability and a temporary total disability rating for PTSD in excess of 21 days for hospitalization; and whether new and material evidence had been received in order to reopen a previously denied claim for service connection for a prostate disorder for the issuance of statements of the case (SOCs). Accordingly, such SOCs were issued in January 2016; however, the Veteran did not file timely substantive appeals as to any of these issues. Thus, they are not properly before the Board. 

In accordance with his request, the Veteran was scheduled for a Board hearing in October 2014. However, in a statement submitted that same month, the Veteran's representative indicated that he wished to cancel his hearing. Thus, the Veteran's request for a hearing is considered withdrawn. See 38 C.F.R. § 20.704(e) (2016). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In this regard, the Board notes that, in December 2014, the matter was remanded in order to obtain updated VA treatment records.  However, upon a review of the record, the Board finds that another remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to ascertain the current nature and severity of his left foot disability. In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of such disability in September 2012. Since that time, he has alleged an increase in the severity of his symptoms. Specifically, in a December 2012 letter, the Veteran stated that he depended on a wheel walker for long distance walking, a walking cane for short distance, and his safety shoes for standing and support for walking. However, the September 2012 examination only noted that the Veteran used a walker regularly and that he did not use an assistive device other than his corrective shoes or orthotic inserts for his diagnosed pes planus. 

Moreover, in November 2014, the Veteran's representative noted that the Veteran contended that his symptoms have continued to worsen since the September 2012 VA examination. His representative also stated that, as of the September 2012 examination, the Veteran's orthopedic shoes were no longer alleviating his symptoms. In light of the allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his left foot disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, updated VA treatment records should be obtained for consideration in the Veteran's appeal. The Veteran should also be provided with an opportunity to identify any other treatment records relevant to his left foot disability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dating since August 2016.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left foot calcaneal spur. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

The examiner should describe the nature and severity of all manifestations of the Veteran's left foot calcaneal spur. The examiner should indicate whether the Veteran has pes planus that is classified as mild, moderate, severe, or pronounced, as defined in Diagnostic Code 5276. Further, he or she should indicate whether the Veteran has any additional foot disabilities related to, or caused by, his left foot calcaneal spur and, if so, describe the nature and severity of such conditions. 

The examiner should comment upon the functional impairment resulting from the Veteran's left foot disability and, whether such disability could be characterized as actual loss of use of such foot.  

The examination report should include a complete rationale for all opinions expressed.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




